Title: From Thomas Jefferson to John Adlum, 11 April 1823
From: Jefferson, Thomas
To: Adlum, John


Dear Sir
Monticello
Apr. 11. 1823.
I recieved successively the two bottles of wine you were so kind as to send me. the first, called Tokay, is truly a fine wine, of high flavor, and, as you assure me there was not a drop of brandy or other spirit in it, I may say it is a wine of a good body of it’s own. the 2d bottle, a red wine, I tried when I had good judges at the table. we agreed it was a wine one might always drink with satisfaction, but of no peculiar excellence. of your book on the culture of the vine it would be presumption in me to give any opinion, because it is a culture of which I have no knolege either from practice or reading. wishing you very sincerely compleat success in this your laudable undertaking, I assure you of my great esteem and respect.
						Th: Jefferson
					